Daly, P. J.
The evidence in this case is extremely meager and the liability of the defendant for the damage sued for is found solely because of his . admissions. While an admission is the weakest kind of evidence it is, nevertheless, sufficient to charge the party making it. The claim in this case is made by a livery stable keeper for damages to a hearse, the glass door of which was broken by the pole of a coach alleged to belong to defendant and to be in charge of one of his drivers. The driver gave defendant’s address as that of his employer, and when the latter was called upon by the plaintiff’s manager, with a bill for the damage, he said he would give it to his driver to pay. This was denied by the defendant, but the justice, who had the witnesses before Tum, decided the conflict in favor of plaintiff. The admission was sufficient to sustain an inference that the driver who did the damage was in defendant’s *540employ and that the accident had been reported to him. The judgment in favor of the plaintiff, therefore, cannot be disturbed,1 It appears, however, that while the damages proved were, only $3.50, a judgment for $8 was rendered. It must be modified and reduced to the former amount, and as so modified will. be affirmed, without costs to either party.
Me Adam: and Bischoff, JJ., concur.
Judgment modified and as modified affirmed, without costs.